Exhibit 10.3

 

SIMON PROPERTY GROUP
SERIES 2010 LTIP UNIT (ONE YEAR PROGRAM)
AWARD AGREEMENT

 

This Series 2010 LTIP Unit (One Year Program) Award Agreement (“Agreement”) made
as of the date set forth below among Simon Property Group, Inc., a Delaware
corporation (the “Company”), its subsidiary, Simon Property Group, L.P., a
Delaware limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the person
identified below as the grantee (the “Grantee”).

 

Recitals

 


A.            THE GRANTEE IS AN EMPLOYEE OF THE COMPANY OR ONE OF ITS AFFILIATES
AND PROVIDES SERVICES TO THE PARTNERSHIP.


 


B.            THE COMPENSATION COMMITTEE (THE “COMMITTEE”) OF THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”) APPROVED THIS AWARD (THIS “AWARD”)
PURSUANT TO THE PARTNERSHIP’S 1998 STOCK INCENTIVE PLAN (AS FURTHER AMENDED,
RESTATED OR SUPPLEMENTED FROM TIME TO TIME HEREAFTER, THE “PLAN”) AND THE EIGHTH
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP, AS
AMENDED, RESTATED AND SUPPLEMENTED FROM TIME TO TIME HEREAFTER (THE “PARTNERSHIP
AGREEMENT”), TO PROVIDE OFFICERS OF THE COMPANY OR ITS AFFILIATES, INCLUDING THE
GRANTEE, IN CONNECTION WITH THEIR EMPLOYMENT, WITH THE INCENTIVE COMPENSATION
DESCRIBED IN THIS AGREEMENT, AND THEREBY PROVIDE ADDITIONAL INCENTIVE FOR THEM
TO PROMOTE THE PROGRESS AND SUCCESS OF THE BUSINESS OF THE COMPANY AND ITS
AFFILIATES, INCLUDING THE PARTNERSHIP. THIS AWARD WAS APPROVED BY THE COMMITTEE
PURSUANT TO AUTHORITY DELEGATED TO IT BY THE BOARD AS SET FORTH IN THE PLAN AND
THE PARTNERSHIP AGREEMENT TO MAKE GRANTS OF LTIP UNITS (AS DEFINED IN THE
PARTNERSHIP AGREEMENT).


 


C.            THIS AGREEMENT EVIDENCES AN AWARD OF LTIP UNITS THAT HAVE BEEN
DESIGNATED AS THE SERIES 2010 LTIP UNITS PURSUANT TO THE PARTNERSHIP AGREEMENT.


 


D.            EFFECTIVE AS OF THE GRANT DATE SPECIFIED IN SCHEDULE A, THE
COMMITTEE HAS MADE AN AWARD TO THE GRANTEE OF THE NUMBER OF LTIP UNITS (THE
“AWARD LTIP UNITS”) SET FORTH IN SCHEDULE A.


 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 


1.             ADMINISTRATION.  THIS AWARD SHALL BE ADMINISTERED BY THE
COMMITTEE WHICH HAS THE POWERS AND AUTHORITY AS SET FORTH IN THE PLAN.


 


2.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITIONS
SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE PLAN.  IN ADDITION, AS USED
HEREIN:

 

--------------------------------------------------------------------------------


 

“Absolute TSR Goal” means the goal for TSR on an absolute basis as set forth on
Exhibit A.

 

“Annualized TSR Percentage” means the annualized equivalent of the TSR
Percentage.

 

“Award Date” means the date that the Award LTIP Units were granted as set forth
on Schedule A.

 

“Award LTIP Units” has the meaning set forth in the Recitals.

 

“Baseline Value” means $79.80, the per share closing price of the Common Stock
reported by The New York Stock Exchange for the last trading date preceding
January 1, 2010.

 

“Change of Control” means:

 

(I)            ANY “PERSON,” AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT (OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, OR THE ESTATE
OF MELVIN SIMON, HERBERT SIMON OR DAVID SIMON (THE “SIMONS”), OR ANY TRUSTEE,
FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING SECURITIES UNDER ANY EMPLOYEE
BENEFIT PLAN OR TRUST OF THE COMPANY OR ANY OF ITS SUBSIDIARIES), TOGETHER WITH
ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER
THE EXCHANGE ACT) OF SUCH PERSON, SHALL BECOME THE “BENEFICIAL OWNER” (AS SUCH
TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY,
OF SECURITIES OF THE COMPANY REPRESENTING TWENTY-FIVE PERCENT (25%) OR MORE OF
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS; PROVIDED THAT FOR PURPOSES OF DETERMINING THE
“BENEFICIAL OWNERSHIP” (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT) OF ANY “GROUP” OF WHICH THE SIMONS OR ANY OF THEIR AFFILIATES OR ASSOCIATES
IS A MEMBER (EACH SUCH ENTITY OR INDIVIDUAL, A “RELATED PARTY”), THERE SHALL NOT
BE ATTRIBUTED TO THE BENEFICIAL OWNERSHIP OF SUCH GROUP ANY SHARES BENEFICIALLY
OWNED BY ANY RELATED PARTY;

 

(II)           INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE BOARD OF
DIRECTORS OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS; PROVIDED, HOWEVER,
THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF EITHER AN ACTUAL OR
THREATENED ELECTION CONTEST OR OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD OF
DIRECTORS;

 

(III)          APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A REORGANIZATION,
MERGER OR CONSOLIDATION, IN EACH CASE UNLESS, FOLLOWING SUCH REORGANIZATION,
MERGER OR CONSOLIDATION, (A) MORE THAN SIXTY PERCENT (60%) OF THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE CORPORATION
RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION ENTITLED TO VOTE
GENERALLY IN THE

 

2

--------------------------------------------------------------------------------


 

ELECTION OF DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ALL
OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS OF THE COMPANY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, MERGER OR CONSOLIDATION IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR BENEFICIAL OWNERSHIP, IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR
CONSOLIDATION, OF THE COMPANY’S OUTSTANDING VOTING SECURITIES, (B) NO PERSON
(EXCLUDING THE COMPANY, THE SIMONS, ANY EMPLOYEE BENEFIT PLAN OR RELATED TRUST
OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR
CONSOLIDATION AND ANY PERSON BENEFICIALLY OWNING, IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, MERGER OR CONSOLIDATION, DIRECTLY OR INDIRECTLY, TWENTY-FIVE
PERCENT (25%) OR MORE OF THE COMPANY’S OUTSTANDING VOTING SECURITIES)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, TWENTY-FIVE PERCENT (25%) OR MORE OF
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS AND (C) AT LEAST A MAJORITY OF
THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
REORGANIZATION, MERGER OR CONSOLIDATION WERE MEMBERS OF THE INCUMBENT BOARD AT
THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH
REORGANIZATION, MERGER OR CONSOLIDATION; OR

 

(IV)          APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF (A) A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (B) THE SALE OR OTHER DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OTHER THAN TO A
CORPORATION WITH RESPECT TO WHICH FOLLOWING SUCH SALE OR OTHER DISPOSITION
(X) MORE THAN SIXTY PERCENT (60%) OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY
ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS OF THE COMPANY’S OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY
IN THE ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO SUCH SALE OR OTHER DISPOSITION
IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR BENEFICIAL OWNERSHIP, IMMEDIATELY
PRIOR TO SUCH SALE OR OTHER DISPOSITION, OF THE COMPANY’S OUTSTANDING VOTING
SECURITIES, (Y) NO PERSON (EXCLUDING THE COMPANY, THE SIMONS, AND ANY EMPLOYEE
BENEFIT PLAN OR RELATED TRUST OF THE COMPANY OR SUCH CORPORATION AND ANY PERSON
BENEFICIALLY OWNING, IMMEDIATELY PRIOR TO SUCH SALE OR OTHER DISPOSITION,
DIRECTLY OR INDIRECTLY, TWENTY-FIVE PERCENT (25%) OR MORE OF THE COMPANY’S
OUTSTANDING VOTING SECURITIES) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY,
TWENTY-FIVE PERCENT (25%) OR MORE OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS AND (Z) AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF SUCH CORPORATION WERE MEMBERS OF THE INCUMBENT BOARD AT
THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR ACTION OF THE BOARD OF
DIRECTORS OF THE COMPANY PROVIDING FOR SUCH SALE OR OTHER DISPOSITION OF ASSETS
OF THE COMPANY.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
either currently existing or authorized hereafter.

 

3

--------------------------------------------------------------------------------


 

“Continuous Service” means the continuous service to the Company or any
subsidiary or affiliate, without interruption or termination, in any capacity of
employment. Continuous Service shall not be considered interrupted in the case
of:  (A) any approved leave of absence; (B) transfers among the Company and any
subsidiary or affiliate, or any successor, in any capacity of employment; or
(C) any change in status as long as the individual remains in the service of the
Company and any subsidiary or affiliate in any capacity of employment. An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.

 

“Designation” means the Certificate of Designation of Series 2010 LTIP Units of
the Partnership approved by the Company as the general partner of the
Partnership.

 

“Disability” means, with respect to the Grantee, a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

“Earned LTIP Units” means those Award LTIP Units that have been determined by
the Committee to have been earned on the Valuation Date based on the extent to
which the Absolute TSR Goal and the Relative TSR Goals have been achieved as set
forth in Section 3(c) or have otherwise been earned under Section 4.

 

“Effective Date” means the close of business on January 1, 2010.

 

“Employment Agreement” means, as of a particular date, any employment or similar
service agreement then in effect between the Grantee, on the one hand, and the
Company or one of its Subsidiaries, on the other hand, as amended or
supplemented through such date.

 

“Ending Common Stock Price” means, as of a particular date, the average of the
closing prices of the Common Stock reported by The New York Stock Exchange for
the twenty (20) consecutive trading days ending on (and including) such date;
provided, however, that if such date is the date upon which a Change of Control
occurs, the Ending Common Stock Price as of such date shall be equal to the fair
value, as determined by the Committee, of the total consideration paid or
payable in the transaction resulting in the Change of Control for one share of
Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Family Member” has the meaning set forth in Section 7.

 

“LTIP Units” means the Series 2010 LTIP Units issued pursuant to the
Designation.

 

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Earned LTIP Units pursuant to Section 4 in the event of
a Qualified Termination of the Grantee’s Continuous Service or a Change of
Control prior to the Valuation Date, determined by dividing the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Grantee’s Qualified Termination or a Change of Control, whichever is
applicable, by 365.

 

“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Per Unit Purchase Price” has the meaning set forth in Section 5.

 

“Plan” has the meaning set forth in the Recitals.

 

“Qualified Termination” has the meaning set forth in Section 4(b).

 

“REIT Index” means the MSCI REIT Index or any successor index.

 

“Relative TSR Goals” means the goals set for TSR on a relative basis as compared
to the REIT Index and the S&P Index as set forth on Exhibit A.

 

“S&P Index” means the Standard & Poors 500 index of large capitalization U.S.
stocks or any successor index.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Total Stockholder Return” or “TSR” means, with respect to a share of Common
Stock as of a particular date of determination, the sum of: (A) the difference,
positive or negative, of the Ending Common Stock Price as of such date over the
Baseline Value, plus (B) the total per-share dividends and other distributions
(excluding distributions described in Section 7) with respect to the Common
Stock declared between the Effective Date and such date of determination and
assuming contemporaneous reinvestment in Common Stock of all such dividends and
distributions, so long as the “ex-dividend” date with respect thereto falls
prior to such date of determination.

 

“Transfer” has the meaning set forth in Section 7.

 

“TSR Percentage” means the TSR achieved with respect to a share of Common Stock
from the Effective Date to the Valuation Date determined by following quotient:
(A) the TSR divided by (B) the Baseline Value.

 

“Valuation Date” means the earlier of (A) December 31, 2011, or (B) the date
upon which a Change of Control shall occur.

 

“Vested LTIP Units” means those Earned LTIP Units that have fully vested in
accordance with the time-based vesting conditions of Section 3(d) or have vested
on an accelerated basis under Section 4.

 


3.             AWARD.


 


(A)         THE GRANTEE IS GRANTED AS OF THE AWARD DATE, THE NUMBER OF AWARD
LTIP UNITS SET FORTH ON SCHEDULE A WHICH ARE SUBJECT TO FORFEITURE PROVIDED IN
THIS SECTION 3 AND SECTION 4.  THE AWARD LTIP UNITS WILL BE FORFEITED UNLESS
WITHIN TEN (10) BUSINESS DAYS FROM THE AWARD DATE THE GRANTEE EXECUTES AND
DELIVERS A FULLY EXECUTED COPY OF THIS AGREEMENT AND SUCH OTHER DOCUMENTS THAT
THE COMPANY AND/OR THE

 

5

--------------------------------------------------------------------------------


 


PARTNERSHIP REASONABLY REQUEST IN ORDER TO COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, FEDERAL AND STATE SECURITIES LAWS,
AND THE GRANTEE PAYS THE PER UNIT PURCHASE PRICE FOR EACH SUCH AWARD LTIP UNIT
ISSUED.


 


(B)         THE AWARD LTIP UNITS ARE SUBJECT TO FORFEITURE DURING A MAXIMUM OF A
FIVE-YEAR PERIOD BASED ON A COMBINATION OF (I) THE EXTENT TO WHICH THE ABSOLUTE
TSR GOAL AND THE RELATIVE TSR GOALS ARE ACHIEVED AND (II) THE PASSAGE OF FIVE
YEARS OR A SHORTER PERIOD IN CERTAIN CIRCUMSTANCES AS PROVIDED HEREIN IN
SECTION 4.  AWARD LTIP UNITS MAY BECOME EARNED LTIP UNITS AND EARNED LTIP UNITS
MAY BECOME VESTED LTIP UNITS IN THE AMOUNTS AND UPON THE CONDITIONS SET FORTH IN
THIS SECTION 3 AND IN SECTION 4, PROVIDED THAT, EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS AGREEMENT, THE CONTINUOUS SERVICE OF THE GRANTEE CONTINUES
THROUGH AND ON EACH APPLICABLE VESTING DATE.


 


(C)         AS SOON AS PRACTICABLE FOLLOWING THE VALUATION DATE, BUT AS OF THE
VALUATION DATE, THE COMMITTEE WILL DETERMINE:


 

(I)            THE EXTENT TO WHICH THE ABSOLUTE TSR GOAL HAS BEEN ACHIEVED;

 

(II)           THE EXTENT TO WHICH THE RELATIVE TSR GOALS HAVE BEEN ACHIEVED;

 

(III)          USING THE PAYOUT MATRIX ON EXHIBIT A, THE NUMBER OF EARNED LTIP
UNITS TO WHICH THE GRANTEE IS ENTITLED; AND

 

(IV)          THE CALCULATION OF THE PARTIAL SERVICE FACTOR, IF APPLICABLE TO
THE GRANTEE.

 

If the number of Earned LTIP Units is smaller than the number of Award LTIP
Units, then the Grantee, as of the Valuation Date, shall forfeit a number of
Award LTIP Units equal to the difference without payment of any consideration by
the Partnership other than as provided in the last sentence of Section 5;
thereafter the term LTIP Units will refer only to the Earned LTIP Units and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Units that were so forfeited.

 


(D)         THE EARNED LTIP UNITS SHALL BECOME VESTED LTIP UNITS IN THE
FOLLOWING AMOUNTS AND AT THE FOLLOWING TIMES, PROVIDED THAT THE CONTINUOUS
SERVICE OF THE GRANTEE CONTINUES THROUGH AND ON THE APPLICABLE VESTING DATE OR
THE ACCELERATED VESTING DATE PROVIDED IN SECTION 4, AS APPLICABLE:


 

(I)            FIFTY PERCENT (50%) OF THE EARNED LTIP UNITS SHALL BECOME VESTED
LTIP UNITS ON JANUARY 1, 2012; AND

 

(II)           FIFTY PERCENT (50%) OF THE EARNED LTIP UNITS SHALL BECOME VESTED
LTIP UNITS ON JANUARY 1, 2013.

 


(E)         EXCEPT AS OTHERWISE PROVIDED UNDER SECTION 4, UPON TERMINATION OF
CONTINUOUS SERVICE BEFORE THE APPLICABLE VESTING DATE, ANY EARNED LTIP UNITS
THAT HAVE NOT BECOME VESTED LTIP UNITS PURSUANT TO SECTION 3(D) SHALL, WITHOUT
PAYMENT OF ANY

 

6

--------------------------------------------------------------------------------


 


CONSIDERATION BY THE PARTNERSHIP OTHER THAN AS PROVIDED IN THE LAST SENTENCE OF
SECTION 5, AUTOMATICALLY AND WITHOUT NOTICE BE FORFEITED AND BE AND BECOME NULL
AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH EARNED LTIP UNITS.


 


4.             TERMINATION OF GRANTEE’S EMPLOYMENT; DEATH AND DISABILITY; CHANGE
OF CONTROL.


 


(A)         IF THE GRANTEE CEASES TO BE AN EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES, THE PROVISIONS OF SECTIONS 4(B) THROUGH SECTION 4(F) SHALL GOVERN
THE TREATMENT OF THE GRANTEE’S AWARD LTIP UNITS EXCLUSIVELY, UNLESS AN
EMPLOYMENT AGREEMENT CONTAINS PROVISIONS THAT EXPRESSLY REFER TO THIS
SECTION 4(A) AND PROVIDES THAT THOSE PROVISIONS OF THE EMPLOYMENT AGREEMENT
SHALL INSTEAD GOVERN THE TREATMENT OF THE GRANTEE’S LTIP UNITS. IN THE EVENT AN
ENTITY OF WHICH THE GRANTEE IS AN EMPLOYEE CEASES TO BE A SUBSIDIARY OR
AFFILIATE OF THE COMPANY, SUCH ACTION SHALL BE DEEMED TO BE A TERMINATION OF
EMPLOYMENT OF THE GRANTEE FOR PURPOSES OF THIS AGREEMENT, UNLESS THE GRANTEE
PROMPTLY THEREAFTER BECOMES AN EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES,
PROVIDED THAT, THE COMMITTEE OR THE BOARD, IN ITS SOLE AND ABSOLUTE DISCRETION,
MAY MAKE PROVISION IN SUCH CIRCUMSTANCES FOR LAPSE OF FORFEITURE RESTRICTIONS
AND/OR ACCELERATED VESTING OF SOME OR ALL OF THE GRANTEE’S AWARD LTIP UNITS AND
EARNED LTIP UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED, EFFECTIVE IMMEDIATELY
PRIOR TO SUCH EVENT. IF A CHANGE OF CONTROL OCCURS, SECTION 4(D) SHALL GOVERN
THE TREATMENT OF THE GRANTEE’S AWARD LTIP UNITS EXCLUSIVELY, NOTWITHSTANDING THE
PROVISIONS OF THE PLAN.


 


(B)         IN THE EVENT OF TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE
BEFORE THE VALUATION DATE BY GRANTEE’S DEATH OR DISABILITY (EACH A “QUALIFIED
TERMINATION”), THE GRANTEE WILL NOT FORFEIT THE AWARD LTIP UNITS UPON SUCH
TERMINATION, BUT THE FOLLOWING PROVISIONS OF THIS SECTION 4(B) SHALL MODIFY THE
TREATMENT OF THE AWARD LTIP UNITS:


 

(I)            THE CALCULATIONS PROVIDED IN SECTION 3(C) SHALL BE PERFORMED AS
OF THE VALUATION DATE AS IF THE QUALIFIED TERMINATION HAD NOT OCCURRED;

 

(II)           THE NUMBER OF EARNED LTIP UNITS CALCULATED PURSUANT TO
SECTION 3(C) SHALL BE MULTIPLIED BY THE PARTIAL SERVICE FACTOR (WITH THE
RESULTING NUMBER BEING ROUNDED TO THE NEAREST WHOLE LTIP UNIT OR, IN THE CASE OF
0.5 OF A UNIT, UP TO THE NEXT WHOLE UNIT), AND SUCH ADJUSTED NUMBER OF LTIP
UNITS SHALL BE DEEMED THE GRANTEE’S EARNED LTIP UNITS FOR ALL PURPOSES UNDER
THIS AGREEMENT;

 

(III)          THE GRANTEE’S EARNED LTIP UNITS AS ADJUSTED PURSUANT TO
SECTION 4(B)(II) SHALL, AS OF THE VALUATION DATE, BECOME VESTED LTIP UNITS AND
SHALL NO LONGER BE SUBJECT TO FORFEITURE PURSUANT TO SECTION 3(E).

 


(C)         IN THE EVENT OF QUALIFIED TERMINATION AFTER THE VALUATION DATE, ALL
EARNED LTIP UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED PURSUANT TO THE
CALCULATIONS SET FORTH

 

7

--------------------------------------------------------------------------------


 


IN SECTION 3(C) SHALL, AS OF THE DATE OF SUCH QUALIFIED TERMINATION, BECOME
VESTED LTIP UNITS AND NO LONGER BE SUBJECT TO FORFEITURE PURSUANT TO
SECTION 3(E); PROVIDED THAT, NOTWITHSTANDING THAT NO CONTINUOUS SERVICE
REQUIREMENT PURSUANT TO SECTION 3(D) WILL APPLY TO THE GRANTEE AFTER THE
EFFECTIVE DATE OF A QUALIFIED TERMINATION AFTER THE VALUATION DATE, THE GRANTEE
WILL NOT HAVE THE RIGHT TO TRANSFER (AS DEFINED IN SECTION 7) EXCEPT BY REASON
OF THE GRANTEE’S DEATH OR REQUEST CONVERSION OF HIS OR HER VESTED LTIP UNITS
UNDER THE DESIGNATION UNTIL SUCH DATES AS OF WHICH HIS OR HER EARNED LTIP UNITS
WOULD HAVE BECOME VESTED LTIP UNITS PURSUANT TO SECTION 3(D) ABSENT A QUALIFIED
TERMINATION.


 


(D)         IF THE CALCULATIONS PROVIDED IN SECTION 3(C) ARE TRIGGERED BY A
CHANGE OF CONTROL PRIOR TO THE VALUATION DATE, THE GRANTEE’S AWARD LTIP UNITS
SHALL BE MULTIPLIED BY THE PARTIAL SERVICE FACTOR DETERMINED AS OF THE DATE OF
THE CHANGE OF CONTROL AND THE RESULTING NUMBER OF LTIP UNITS SHALL BECOME VESTED
LTIP UNITS IMMEDIATELY AND AUTOMATICALLY AS OF THE VALUATION DATE. IF A CHANGE
OF CONTROL OCCURS ON OR AFTER THE VALUATION DATE AND PRIOR TO JANUARY 1, 2012,
ALL EARNED LTIP UNITS SHALL BECOME VESTED LTIP UNITS IMMEDIATELY AND
AUTOMATICALLY UPON THE OCCURRENCE OF THE CHANGE OF CONTROL.


 


(E)         NOTWITHSTANDING THE FOREGOING, IN THE EVENT ANY PAYMENT TO BE MADE
HEREUNDER AFTER GIVING EFFECT TO THIS SECTION 4 IS DETERMINED TO CONSTITUTE
“NONQUALIFIED DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE, THEN,
TO THE EXTENT THE GRANTEE IS A “SPECIFIED EMPLOYEE” UNDER SECTION 409A OF THE
CODE SUBJECT TO THE SIX-MONTH DELAY THEREUNDER, ANY SUCH PAYMENTS TO BE MADE
DURING THE SIX-MONTH PERIOD COMMENCING ON THE GRANTEE’S “SEPARATION FROM
SERVICE” (AS DEFINED IN SECTION 409A OF THE CODE) SHALL BE DELAYED UNTIL THE
EXPIRATION OF SUCH SIX-MONTH PERIOD.


 


(F)          IN THE EVENT OF A TERMINATION OF THE GRANTEE’S EMPLOYMENT OTHER
THAN A QUALIFIED TERMINATION OR A TERMINATION THAT IS RELATED TO A CHANGE OF
CONTROL, ALL AWARD LTIP UNITS AND EARNED LTIP UNITS THAT HAVE NOT THERETOFORE
BECOME VESTED LTIP UNITS SHALL, WITHOUT PAYMENT OF ANY CONSIDERATION BY THE
PARTNERSHIP OTHER THAN AS PROVIDED IN THE LAST SENTENCE OF SECTION 5,
AUTOMATICALLY AND WITHOUT NOTICE TERMINATE, BE FORFEITED AND BE AND BECOME NULL
AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH AWARD LTIP UNITS OR EARNED LTIP UNITS, PROVIDED, HOWEVER, IN
THE EVENT THE TERMINATION OF GRANTEE’S EMPLOYMENT IS DUE TO GRANTEE’S RETIREMENT
AFTER AGE 55, THE COMMITTEE MAY DETERMINE, IN ITS SOLE DISCRETION, THAT ALL OR
ANY PORTION OF THE AWARD LTIP UNITS OR THE EARNED LTIP UNITS SHALL BECOME VESTED
LTIP UNITS, TOGETHER WITH THE TERMS AND CONDITIONS UPON WHICH ANY SUCH AWARD
LTIP UNITS OR EARNED LTIP UNITS SHALL BECOME VESTED LTIP UNITS.


 


5.             PAYMENTS BY AWARD RECIPIENTS. THE GRANTEE SHALL HAVE NO RIGHTS
WITH RESPECT TO THIS AGREEMENT (AND THE AWARD EVIDENCED HEREBY) UNLESS HE OR SHE
SHALL HAVE ACCEPTED THIS AGREEMENT PRIOR TO THE CLOSE OF BUSINESS ON THE DATE
DESCRIBED IN SECTION 3(A) BY (A) MAKING A CONTRIBUTION TO THE CAPITAL OF THE
PARTNERSHIP BY CERTIFIED OR BANK CHECK OR OTHER INSTRUMENT ACCEPTABLE TO THE
COMMITTEE (AS DEFINED IN THE PLAN), OF $0.25 (THE “PER UNIT PURCHASE  PRICE”),
MULTIPLIED BY THE NUMBER OF AWARD LTIP UNITS, (B) SIGNING AND DELIVERING TO THE
PARTNERSHIP A COPY OF THIS AGREEMENT AND (C) UNLESS THE GRANTEE IS ALREADY A
LIMITED PARTNER (AS DEFINED IN

 

8

--------------------------------------------------------------------------------


 


THE PARTNERSHIP AGREEMENT), SIGNING, AS A LIMITED PARTNER, AND DELIVERING TO THE
PARTNERSHIP A COUNTERPART SIGNATURE PAGE TO THE PARTNERSHIP AGREEMENT (ATTACHED
AS EXHIBIT B). THE PER UNIT PURCHASE PRICE PAID BY THE GRANTEE SHALL BE DEEMED A
CONTRIBUTION TO THE CAPITAL OF THE PARTNERSHIP UPON THE TERMS AND CONDITIONS SET
FORTH HEREIN AND IN THE PARTNERSHIP AGREEMENT. UPON ACCEPTANCE OF THIS AGREEMENT
BY THE GRANTEE, THE PARTNERSHIP AGREEMENT SHALL BE AMENDED TO REFLECT THE
ISSUANCE TO THE GRANTEE OF THE LTIP UNITS SO ACCEPTED. THEREUPON, THE GRANTEE
SHALL HAVE ALL THE RIGHTS OF A LIMITED PARTNER OF THE PARTNERSHIP WITH RESPECT
TO THE NUMBER OF AWARD LTIP UNITS, AS SET FORTH IN THE DESIGNATION AND THE
PARTNERSHIP AGREEMENT, SUBJECT, HOWEVER, TO THE RESTRICTIONS AND CONDITIONS
SPECIFIED HEREIN. AWARD LTIP UNITS CONSTITUTE AND SHALL BE TREATED FOR ALL
PURPOSES AS THE PROPERTY OF THE GRANTEE, SUBJECT TO THE TERMS OF THIS AGREEMENT
AND THE PARTNERSHIP AGREEMENT. IN THE EVENT OF THE FORFEITURE OF THE GRANTEE’S
AWARD LTIP UNITS PURSUANT TO THIS AGREEMENT, THE PARTNERSHIP WILL PAY THE
GRANTEE AN AMOUNT EQUAL TO THE NUMBER OF AWARD LTIP UNITS SO FORFEITED
MULTIPLIED BY THE LESSER OF THE PER UNIT PURCHASE PRICE OR THE FAIR MARKET VALUE
OF AN AWARD LTIP UNIT ON THE DATE OF FORFEITURE AS DETERMINED BY THE COMMITTEE.


 


6.             DISTRIBUTIONS.


 


(A)         THE HOLDERS OF AWARD LTIP UNITS, EARNED LTIP UNITS AND VESTED LTIP
UNITS (UNTIL AND UNLESS FORFEITED PURSUANT TO SECTION 3(E) OR SECTION 4(F)),
SHALL BE ENTITLED TO RECEIVE THE DISTRIBUTIONS TO THE EXTENT PROVIDED FOR IN THE
DESIGNATION AND THE PARTNERSHIP AGREEMENT.


 


(B)         ALL DISTRIBUTIONS PAID WITH RESPECT TO LTIP UNITS SHALL BE FULLY
VESTED AND NON-FORFEITABLE WHEN PAID.


 


7.             RESTRICTIONS ON TRANSFER.


 


(A)         EXCEPT AS OTHERWISE PERMITTED BY THE COMMITTEE IN ITS SOLE
DISCRETION, NONE OF THE AWARD LTIP UNITS, EARNED LTIP UNITS, VESTED LTIP UNITS
OR PARTNERSHIP UNITS INTO WHICH VESTED LTIP UNITS HAVE BEEN CONVERTED SHALL BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED, GIVEN AWAY OR IN ANY OTHER
MANNER DISPOSED OR ENCUMBERED, WHETHER VOLUNTARILY OR BY OPERATION OF LAW (EACH
SUCH ACTION A “TRANSFER”); PROVIDED THAT EARNED LTIP UNITS AND VESTED LTIP UNITS
MAY BE TRANSFERRED TO THE GRANTEE’S FAMILY MEMBERS (AS DEFINED BELOW) BY GIFT,
BEQUEST OR DOMESTIC RELATIONS ORDER; AND PROVIDED FURTHER THAT THE TRANSFEREE
AGREES IN WRITING WITH THE COMPANY AND THE PARTNERSHIP TO BE BOUND BY ALL THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THAT SUBSEQUENT TRANSFERS SHALL BE
PROHIBITED EXCEPT THOSE IN ACCORDANCE WITH THIS SECTION 7.  ADDITIONALLY, ALL
SUCH TRANSFERS MUST BE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS
(INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT) AND THE APPLICABLE TERMS AND
CONDITIONS OF THE PARTNERSHIP AGREEMENT. IN CONNECTION WITH ANY SUCH TRANSFER,
THE PARTNERSHIP MAY REQUIRE THE GRANTEE TO PROVIDE AN OPINION OF COUNSEL,
SATISFACTORY TO THE PARTNERSHIP, THAT SUCH TRANSFER IS IN COMPLIANCE WITH ALL
FEDERAL AND STATE SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES
ACT).  ANY ATTEMPTED TRANSFER NOT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THIS SECTION 7 SHALL BE NULL AND VOID, AND NEITHER THE PARTNERSHIP NOR THE
COMPANY SHALL REFLECT ON ITS RECORDS ANY CHANGE IN RECORD OWNERSHIP OF ANY
EARNED LTIP UNITS OR VESTED LTIP UNITS AS A RESULT OF ANY SUCH TRANSFER, SHALL
OTHERWISE

 

9

--------------------------------------------------------------------------------


 


REFUSE TO RECOGNIZE ANY SUCH TRANSFER AND SHALL NOT IN ANY WAY GIVE EFFECT TO
ANY SUCH TRANSFER.  EXCEPT AS PROVIDED IN THIS SECTION 7, THIS AGREEMENT IS
PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.


 


(B)         FOR PURPOSES OF THIS AGREEMENT, “FAMILY MEMBER” OF A GRANTEE, MEANS
THE GRANTEE’S CHILD, STEPCHILD, GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT,
SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW,
SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW, INCLUDING
ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE GRANTEE’S HOUSEHOLD (OTHER THAN A
TENANT OF THE GRANTEE), A TRUST IN WHICH ONE OR MORE OF THESE PERSONS (OR THE
GRANTEE) OWN MORE THAN 50 PERCENT OF THE BENEFICIAL INTERESTS, AND A PARTNERSHIP
OR LIMITED LIABILITY COMPANY IN WHICH ONE OR MORE OF THESE PERSONS (OR THE
GRANTEE) OWN MORE THAN 50 PERCENT OF THE VOTING INTERESTS.


 


8.             MISCELLANEOUS.


 


(A)         AMENDMENTS. THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY WITH THE
CONSENT OF THE COMPANY AND THE PARTNERSHIP ACTING THROUGH THE COMMITTEE;
PROVIDED THAT ANY SUCH AMENDMENT OR MODIFICATION WHICH MATERIALLY ADVERSELY
AFFECTS THE RIGHTS OF THE GRANTEE HEREUNDER MUST BE CONSENTED TO BY THE GRANTEE
TO BE EFFECTIVE AS AGAINST HIM OR HER. NOTWITHSTANDING THE FOREGOING, THIS
AGREEMENT MAY BE AMENDED IN WRITING SIGNED ONLY BY THE COMPANY AND THE
PARTNERSHIP TO CORRECT ANY ERRORS OR AMBIGUITIES IN THIS AGREEMENT AND/OR TO
MAKE SUCH CHANGES THAT DO NOT MATERIALLY ADVERSELY AFFECT THE GRANTEE’S RIGHTS
HEREUNDER. THIS GRANT SHALL IN NO WAY AFFECT THE GRANTEE’S PARTICIPATION OR
BENEFITS UNDER ANY OTHER PLAN OR BENEFIT PROGRAM MAINTAINED OR PROVIDED BY THE
COMPANY OR THE PARTNERSHIP OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES.


 


(B)         INCORPORATION OF PLAN AND DESIGNATION; COMMITTEE DETERMINATIONS. THE
PROVISIONS OF THE PLAN AND THE DESIGNATION ARE HEREBY INCORPORATED BY REFERENCE
AS IF SET FORTH HEREIN. THE COMMITTEE WILL MAKE THE DETERMINATIONS AND
CERTIFICATIONS REQUIRED BY THIS AWARD AS PROMPTLY AS REASONABLY PRACTICABLE
FOLLOWING THE OCCURRENCE OF THE EVENT OR EVENTS NECESSITATING SUCH
DETERMINATIONS OR CERTIFICATIONS. IN THE EVENT OF A CHANGE OF CONTROL, THE
COMMITTEE WILL MAKE SUCH DETERMINATIONS WITHIN A PERIOD OF TIME THAT ENABLES THE
COMPANY TO MAKE ANY PAYMENTS DUE HEREUNDER NOT LATER THAN THE DATE OF
CONSUMMATION OF THE CHANGE OF CONTROL.


 


(C)         STATUS OF LTIP UNITS; PLAN MATTERS. THIS AWARD CONSTITUTES AN
INCENTIVE COMPENSATION AWARD UNDER THE PLAN. THE LTIP UNITS ARE EQUITY INTERESTS
IN THE PARTNERSHIP. THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE
UNDER THE PLAN UNDERLYING OUTSTANDING AWARD LTIP UNITS WILL BE DETERMINED BY THE
COMMITTEE IN LIGHT OF ALL APPLICABLE CIRCUMSTANCES, INCLUDING CALCULATIONS MADE
OR TO BE MADE UNDER SECTION 3, VESTING, CAPITAL ACCOUNT ALLOCATIONS AND/OR
BALANCES UNDER THE PARTNERSHIP AGREEMENT, AND THE EXCHANGE RATIO IN EFFECT
BETWEEN PARTNERSHIP UNITS AND SHARES OF COMMON STOCK. THE COMPANY WILL HAVE THE
RIGHT AT ITS OPTION, AS SET FORTH IN THE PARTNERSHIP AGREEMENT, TO ISSUE SHARES
OF COMMON STOCK IN EXCHANGE FOR PARTNERSHIP UNITS IN ACCORDANCE WITH THE
PARTNERSHIP AGREEMENT, SUBJECT TO CERTAIN

 

10

--------------------------------------------------------------------------------



 


LIMITATIONS SET FORTH IN THE PARTNERSHIP AGREEMENT, AND SUCH SHARES OF COMMON
STOCK, IF ISSUED, WILL BE ISSUED UNDER THE PLAN. THE GRANTEE ACKNOWLEDGES THAT
THE GRANTEE WILL HAVE NO RIGHT TO APPROVE OR DISAPPROVE SUCH DETERMINATION BY
THE COMMITTEE.


 


(D)         LEGEND.  THE RECORDS OF THE PARTNERSHIP EVIDENCING THE LTIP UNITS
SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED BY THE PARTNERSHIP IN ITS SOLE
DISCRETION, TO THE EFFECT THAT SUCH LTIP UNITS ARE SUBJECT TO RESTRICTIONS AS
SET FORTH HEREIN AND IN THE PARTNERSHIP AGREEMENT.


 


(E)         COMPLIANCE WITH LAW.  THE PARTNERSHIP AND THE GRANTEE WILL MAKE
REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE SECURITIES LAWS. IN ADDITION,
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, NO LTIP UNITS
WILL BECOME VESTED LTIP UNITS AT A TIME THAT SUCH VESTING WOULD RESULT IN A
VIOLATION OF ANY SUCH LAW.


 


(F)          GRANTEE REPRESENTATIONS; REGISTRATION.


 

(I)            THE GRANTEE HEREBY REPRESENTS AND WARRANTS THAT (A) HE OR SHE
UNDERSTANDS THAT HE OR SHE IS RESPONSIBLE FOR CONSULTING HIS OR HER OWN TAX
ADVISOR WITH RESPECT TO THE APPLICATION OF THE U.S. FEDERAL INCOME TAX LAWS, AND
THE TAX LAWS OF ANY STATE, LOCAL OR OTHER TAXING JURISDICTION TO WHICH THE
GRANTEE IS OR BY REASON OF THIS AWARD MAY BECOME SUBJECT, TO HIS OR HER
PARTICULAR SITUATION; (B) THE GRANTEE HAS NOT RECEIVED OR RELIED UPON BUSINESS
OR TAX ADVICE FROM THE COMPANY, THE PARTNERSHIP OR ANY OF THEIR RESPECTIVE
EMPLOYEES, AGENTS, CONSULTANTS OR ADVISORS, IN THEIR CAPACITY AS SUCH; (C) THE
GRANTEE PROVIDES SERVICES TO THE PARTNERSHIP ON A REGULAR BASIS AND IN SUCH
CAPACITY HAS ACCESS TO SUCH INFORMATION, AND HAS SUCH EXPERIENCE OF AND
INVOLVEMENT IN THE BUSINESS AND OPERATIONS OF THE PARTNERSHIP, AS THE GRANTEE
BELIEVES TO BE NECESSARY AND APPROPRIATE TO MAKE AN INFORMED DECISION TO ACCEPT
THIS AWARD; (D) LTIP UNITS ARE SUBJECT TO SUBSTANTIAL RISKS; (E) THE GRANTEE HAS
BEEN FURNISHED WITH, AND HAS REVIEWED AND UNDERSTANDS, INFORMATION RELATING TO
THIS AWARD; (F) THE GRANTEE HAS BEEN AFFORDED THE OPPORTUNITY TO OBTAIN SUCH
ADDITIONAL INFORMATION AS HE OR SHE DEEMED NECESSARY BEFORE ACCEPTING THIS
AWARD; AND (G) THE GRANTEE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS OF
REPRESENTATIVES OF THE PARTNERSHIP AND THE COMPANY, OR PERSONS ACTING ON THEIR
BEHALF, CONCERNING THIS AWARD.

 

(II)           THE GRANTEE HEREBY ACKNOWLEDGES THAT: (A) THERE IS NO PUBLIC
MARKET FOR  LTIP UNITS OR PARTNERSHIP UNITS INTO WHICH VESTED LTIP UNITS MAY BE
CONVERTED AND NEITHER THE PARTNERSHIP NOR THE COMPANY HAS ANY OBLIGATION OR
INTENTION TO CREATE SUCH A MARKET; (B) SALES OF LTIP UNITS AND PARTNERSHIP UNITS
ARE SUBJECT TO RESTRICTIONS UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS; (C) BECAUSE OF THE RESTRICTIONS ON TRANSFER OR ASSIGNMENT OF
LTIP UNITS AND PARTNERSHIP UNITS SET FORTH IN THE PARTNERSHIP AGREEMENT AND IN
THIS AGREEMENT, THE GRANTEE MAY HAVE TO BEAR THE ECONOMIC RISK OF HIS OR HER
OWNERSHIP OF THE LTIP UNITS COVERED BY THIS AWARD FOR AN INDEFINITE PERIOD OF
TIME; (D) SHARES OF COMMON STOCK ISSUED UNDER THE PLAN IN EXCHANGE FOR
PARTNERSHIP UNITS, IF ANY, ARE EXPECTED TO BE COVERED BY A REGISTRATION
STATEMENT ON FORM S-8 (OR A SUCCESSOR FORM UNDER APPLICABLE RULES AND
REGULATIONS OF THE SECURITIES AND

 

11

--------------------------------------------------------------------------------


 

EXCHANGE COMMISSION) UNDER THE SECURITIES ACT, TO THE EXTENT THAT THE GRANTEE IS
ELIGIBLE TO RECEIVE SUCH SHARES UNDER THE PLAN AT THE TIME OF SUCH ISSUANCE AND
SUCH REGISTRATION STATEMENT IS THEN EFFECTIVE UNDER THE SECURITIES ACT;
(E) RESALES OF SHARES OF COMMON STOCK ISSUED UNDER THE PLAN IN EXCHANGE FOR
PARTNERSHIP UNITS, IF ANY, SHALL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE
RESTRICTIONS (INCLUDING IN CERTAIN CASES “BLACKOUT PERIODS” FORBIDDING SALES OF
COMPANY SECURITIES) SET FORTH IN THE THEN APPLICABLE COMPANY EMPLOYEE MANUAL OR
INSIDER TRADING POLICY AND IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR PURSUANT TO AN APPLICABLE EXEMPTION THEREFROM.

 


(G)         SECTION 83(B) ELECTION.  THE GRANTEE HEREBY AGREES TO MAKE AN
ELECTION TO INCLUDE THE AWARD LTIP UNITS IN GROSS INCOME IN THE YEAR IN WHICH
THE AWARD LTIP UNITS ARE ISSUED PURSUANT TO SECTION 83(B) OF THE CODE
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT C AND TO SUPPLY THE NECESSARY
INFORMATION IN ACCORDANCE WITH THE REGULATIONS PROMULGATED THEREUNDER. THE
GRANTEE AGREES TO FILE SUCH ELECTION (OR TO PERMIT THE PARTNERSHIP TO FILE SUCH
ELECTION ON THE GRANTEE’S BEHALF) WITHIN THIRTY (30) DAYS AFTER THE AWARD DATE
WITH THE IRS SERVICE CENTER WHERE THE GRANTEE FILES HIS OR HER PERSONAL INCOME
TAX RETURNS, AND TO FILE A COPY OF SUCH ELECTION WITH THE GRANTEE’S U.S. FEDERAL
INCOME TAX RETURN FOR THE TAXABLE YEAR IN WHICH THE AWARD LTIP UNITS ARE ISSUED
TO THE GRANTEE. SO LONG AS THE GRANTEE HOLDS ANY AWARD LTIP UNITS, THE GRANTEE
SHALL DISCLOSE TO THE PARTNERSHIP IN WRITING SUCH INFORMATION AS MAY BE
REASONABLY REQUESTED WITH RESPECT TO OWNERSHIP OF LTIP UNITS AS THE PARTNERSHIP
MAY DEEM REASONABLY NECESSARY TO ASCERTAIN AND TO ESTABLISH COMPLIANCE WITH
PROVISIONS OF THE CODE APPLICABLE TO THE PARTNERSHIP OR TO COMPLY WITH
REQUIREMENTS OF ANY OTHER APPROPRIATE TAXING AUTHORITY.


 


(H)         TAX CONSEQUENCES.  THE GRANTEE ACKNOWLEDGES THAT (I) NEITHER THE
COMPANY NOR THE PARTNERSHIP HAS MADE ANY REPRESENTATIONS OR GIVEN ANY ADVICE
WITH RESPECT TO THE TAX CONSEQUENCES OF ACQUIRING, HOLDING, SELLING OR
CONVERTING LTIP UNITS OR MAKING ANY TAX ELECTION (INCLUDING THE ELECTION
PURSUANT TO SECTION 83(B) OF THE CODE) WITH RESPECT TO THE LTIP UNITS AND
(II) THE GRANTEE IS RELYING UPON THE ADVICE OF HIS OR HER OWN TAX ADVISOR IN
DETERMINING SUCH TAX CONSEQUENCES.


 


(I)          SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS AGREEMENT
IS HELD INVALID, SUCH INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS
AGREEMENT NOT SO HELD INVALID, AND EACH SUCH OTHER PROVISION SHALL TO THE FULL
EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT. IF ANY PROVISION
OF THIS AGREEMENT SHALL BE HELD INVALID IN PART, SUCH INVALIDITY SHALL IN NO WAY
AFFECT THE REST OF SUCH PROVISION NOT HELD SO INVALID, AND THE REST OF SUCH
PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL TO THE
FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.


 


(J)          GOVERNING LAW.  THIS AGREEMENT IS MADE UNDER, AND WILL BE CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE.


 


(K)         NO OBLIGATION TO CONTINUE POSITION AS AN EMPLOYEE, CONSULTANT OR
ADVISOR.  NEITHER THE COMPANY NOR ANY AFFILIATE IS OBLIGATED BY OR AS A RESULT
OF THIS AGREEMENT TO CONTINUE TO HAVE THE GRANTEE AS AN EMPLOYEE, CONSULTANT OR
ADVISOR AND

 

12

--------------------------------------------------------------------------------


 


THIS AGREEMENT SHALL NOT INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR
ANY AFFILIATE TO TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME.


 


(L)          NOTICES.  ANY NOTICE TO BE GIVEN TO THE COMPANY SHALL BE ADDRESSED
TO THE SECRETARY OF THE COMPANY AT 225 WEST WASHINGTON STREET, INDIANAPOLIS,
INDIANA 46204 AND ANY NOTICE TO BE GIVEN TO THE GRANTEE SHALL BE ADDRESSED TO
THE GRANTEE AT THE GRANTEE’S ADDRESS AS IT APPEARS ON THE EMPLOYMENT RECORDS OF
THE COMPANY, OR AT SUCH OTHER ADDRESS AS THE COMPANY OR THE GRANTEE MAY
HEREAFTER DESIGNATE IN WRITING TO THE OTHER.


 


(M)        WITHHOLDING AND TAXES.  NO LATER THAN THE DATE AS OF WHICH AN AMOUNT
FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE GRANTEE FOR INCOME TAX
PURPOSES OR SUBJECT TO THE FEDERAL INSURANCE CONTRIBUTIONS ACT WITHHOLDING WITH
RESPECT TO THIS AWARD, THE GRANTEE WILL PAY TO THE COMPANY OR, IF APPROPRIATE,
ANY OF ITS AFFILIATES, OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE
REGARDING THE PAYMENT OF ANY UNITED STATES FEDERAL, STATE OR LOCAL OR FOREIGN
TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH AMOUNT;
PROVIDED, HOWEVER, THAT IF ANY LTIP UNITS OR PARTNERSHIP UNITS ARE WITHHELD (OR
RETURNED), THE NUMBER OF LTIP UNITS OR PARTNERSHIP UNITS SO WITHHELD (OR
RETURNED) SHALL BE LIMITED TO THE NUMBER WHICH HAVE A FAIR MARKET VALUE ON THE
DATE OF WITHHOLDING EQUAL TO THE AGGREGATE AMOUNT OF SUCH LIABILITIES BASED ON
THE MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL, STATE, LOCAL AND FOREIGN
INCOME TAX AND PAYROLL TAX PURPOSES THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL
TAXABLE INCOME. THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT WILL BE
CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY AND ITS AFFILIATES
SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES
FROM ANY PAYMENT OTHERWISE DUE TO THE GRANTEE.


 


(N)         HEADINGS.  THE HEADINGS OF PARAGRAPHS OF THIS AGREEMENT ARE INCLUDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR
INTERPRETATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


 


(O)         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS WITH THE SAME EFFECT AS IF EACH OF THE SIGNING PARTIES HAD SIGNED
THE SAME DOCUMENT. ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND CONSTITUTE
THE SAME INSTRUMENT.


 


(P)         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND ANY SUCCESSORS TO THE COMPANY AND THE
PARTNERSHIP, ON THE ONE HAND, AND ANY SUCCESSORS TO THE GRANTEE, ON THE OTHER
HAND, BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, BUT THIS AGREEMENT SHALL
NOT OTHERWISE BE ASSIGNABLE OR OTHERWISE SUBJECT TO HYPOTHECATION BY THE
GRANTEE.


 


(Q)         SECTION 409A.  THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED AND
INTERPRETED IN ACCORDANCE WITH A GOOD FAITH INTERPRETATION OF SECTION 409A OF
THE CODE, TO THE EXTENT APPLICABLE. ANY PROVISION OF THIS AGREEMENT THAT IS
INCONSISTENT WITH APPLICABLE PROVISIONS OF SECTION 409A OF THE CODE, OR THAT MAY
RESULT IN PENALTIES UNDER SECTION 409A OF THE CODE, SHALL BE AMENDED, WITH THE
REASONABLE COOPERATION OF THE GRANTEE AND THE COMPANY AND THE PARTNERSHIP, TO
THE EXTENT NECESSARY TO EXEMPT IT FROM, OR BRING IT INTO COMPLIANCE WITH,
SECTION 409A OF THE CODE.

 

13

--------------------------------------------------------------------------------


 

(r)            Delay in Effectiveness of Exchange.  The Grantee acknowledges
that any exchange of Partnership Units received upon conversion of Vested LTIP
Units for Common Stock may not become effective until six (6) months from the
date such Vested LTIP Units became fully vested.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the          day of                   , 20    .

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

 

 

By:

Simon Property Group, Inc., a Delaware corporation, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

Name:

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYOUT MATRIX

 

The Committee will determine the number of Award LTIP Units that become Earned
LTIP Units by determining the extent to which the Absolute TSR Goal and the
Relative TSR Goals have been achieved as set forth in the following payout
matrix.

 

 

 

 

 

Relative TSR (TSR %-ile Rank)(2)

 

Absolute TSR(1)

 

vs. MSCI REIT Index

 

vs. S&P 500 Index

 

Weighted 20%

 

Weighted 60%

 

Weighted 20%

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

<=6.67%

 

0.0

%

Index -1%

 

0.0

%

Index -2%

 

0.0

%

8%

 

33.3

%

= Index

 

33.3

%

= Index

 

33.3

%

9%

 

50.0

%

Index +1%

 

50.0

%

Index +2%

 

100.0

%

10%

 

66.7

%

Index +2%

 

66.7

%

 

 

 

 

11%

 

83.3

%

Index +3%

 

100.0

%

 

 

 

 

>=12%

 

100.0

%

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Percentage of total shareholder return over one-year performance period
commencing on the Effective Date

(2)  Percentage of relative performance over one-year performance period
commencing on the Effective Date

(3)  Linear interpolation between payout percentages

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
Simon Property Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Eighth Amended and Restated Agreement of Limited
Partnership, dated as of May 8, 2008, of Simon Property Group, L.P. as amended
through this date (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

Address of Limited Partner:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.      The name, address and taxpayer identification number of the undersigned
are:

 

Name:                                                                                                  
          (the “Taxpayer”)

 

Address:

 

Social Security No./Taxpayer Identification No.:       -      -

 

2.                    Description of property with respect to which the election
is being made:  Series 2010 LTIP Units (“LTIP Units”) in Simon Property Group,
L.P. (the “Partnership”).

 

3.                    The date on which the LTIP Units were issued is
               , 2010.  The taxable year to which this election relates is
calendar year 2010.

 

4.             Nature of restrictions to which the LTIP Units are subject:

 

(a)                    With limited exceptions, until the LTIP Units vest, the
Taxpayer may not transfer in any manner any portion of the LTIP Units without
the consent of the Partnership.

 

(b)                   The Taxpayer’s LTIP Units are subject to forfeiture until
they vest in accordance with the provisions in the applicable Award Agreement
and Certificate of Designation for the LTIP Units.

 

5.                   The fair market value at time of issue (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the LTIP Units with respect to which this election is being made
was $         per LTIP Unit.

 

6.       The amount paid by the Taxpayer for the LTIP Units was $         per
LTIP Unit.

 

 

7.       A copy of this statement has been furnished to the Partnership and
Simon Property Group, Inc.

 

Dated:

 

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO SERIES 2010 LTIP UNIT (ONE YEAR PROGRAM)
AWARD AGREEMENT

 

Award Date:                                                       , 2010

 

Name of Grantee:

 

Number of Award LTIP Units:

 

--------------------------------------------------------------------------------